J. A20042/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

BETTY ROMANO,                           :       IN THE SUPERIOR COURT OF
                                        :             PENNSYLVANIA
                         Appellant      :
                                        :
                    v.                  :
                                        :
THOMAS WAFFENSCHMIDT AND                :
JOHN M. HUMPHREY, IN THEIR OWN          :             No. 5 MDA 2017
RIGHT AND T/D/B/A                       :
JBT HOLDING, A PARTNERSHIP              :


             Appeal from the Judgment Entered December 2, 2016,
               in the Court of Common Pleas of Lycoming County
                         Civil Division at No. 09-02364


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED MARCH 02, 2018

      Betty Romano appeals the judgment entered by the Court of Common

Pleas of Lycoming County after the trial court granted a motion for

compulsory nonsuit in favor of Thomas Waffenschmidt (“Waffenschmidt”)

and   John     M.   Humphrey     (“Humphrey”)    in   their   own   right   and

t/d/b/a JBT Holding, a partnership (collectively, “appellees”) and against

appellant. After careful review, we affirm.

      The record reflects that on October 7, 2007, appellant was touring the

inside of a house that was owned by appellees accompanied by a real estate
J. A20042/17

broker, Kathy Probst (“Probst”).1 The house was for sale, and appellant was

looking at possibly purchasing it.        In the house, there was a small

“step-down” from the kitchen to the adjacent “mud room” or “summer

kitchen.”2 In going from the kitchen to the summer kitchen, appellant fell

and allegedly injured her shoulder/arm.

      Appellant filed a complaint in civil action slip and fall premises liability

sounding in negligence. Appellant sought damages in an amount in excess

of $50,000 plus interest, costs, and attorney fees.

      Appellees answered and denied the material allegations.          Appellees

raised as new matter that appellant failed to state a cause of action, that her

injuries, if any, were caused by herself or third parties and her claims were

barred by the statute of limitations. Appellant denied the allegations raised

in new matter.

      On July 23, 2014, the trial court granted appellees’ motion in limine

to preclude reference by appellant’s expert to the 2006 International

Building Codes, and to preclude testimony by the expert concerning the

condition of the step-down and whether the step-down is a dangerous




1 Appellant originally included Probst and Davis Real Estate as defendants in
the complaint in addition to appellees. However, Probst and Davis Real
Estate each filed motions for summary judgment that the trial court granted
on July 23, 2014.

2 The room is referred to by both names. For clarity’s sake, we will refer to
the room as the “summer kitchen.”


                                      -2-
J. A20042/17

condition and/or a hidden hazard.             The trial court reasoned that the

determination was within the common knowledge of a layperson.

      The trial court conducted a trial on November 2, 2016.               Appellant

testified   that   she   arrived   at   the   house   at   937   Louisa   Avenue   at

approximately 11 a.m. on October 18, 2007, to examine it for possible

purchase. Probst was the realtor showing the house. (Notes of testimony,

11/2/16 at 8-10.) Appellant described a photograph of the step-down:

             I see the one floor leading to the other floor. One’s
             got tiles, and one’s got chipped wood all over the
             place. The edge of the step is all full of chipped
             wood. And I have every reason to believe that’s why
             my foot got caught, my heel and my shoe got
             caught.

Id. at 14.3 Appellant also described her fall:

             And when I walked I’m looking -- I’m still looking at
             all those beveled windows in the house because
             that’s all it was, you know.     And I didn’t pay
             attention. And I heard [Probst] say, [appellant],
             come here and see this. And that’s what I did. I
             walked down. I wasn’t looking down. I just walked
             like you would walk anywhere.

Id. at 17.    Appellant testified that she broke her right arm when she fell.

(Id. at 18-19.)

      On cross-examination, appellant admitted that she had torn rotator

cuffs in both of her shoulders after she slipped on ice prior to the fall at

issue. (Id. at 41.) She also admitted that sometimes her legs “just go out.”


3The record reflects that this photograph was taken some years after the
October 18, 2007 incident.


                                         -3-
J. A20042/17

(Id. at 46.)   Appellant further admitted that she had a problem with falls

due to dizziness and loss of balance in the years before and after the

incident at 937 Louisa Avenue. (Id. at 49.) Appellant identified a medical

record from October 29, 2007, shortly after her fall, which stated that she

“has been feeling dizzy and once fell, feels drunk at times, especially when

turning [her] head.” (Id. at 61.)

      Humphrey, called by appellant as a witness though he was an

appellee, testified that the area where appellant fell was painted gray at the

time. (Id. at 89.) Humphrey did not put up any signs to indicate that there

was a step-down when he tried to sell the property. (Id. at 103.)

      Probst testified that when she was showing the house to appellant,

appellant fell as she crossed the threshold into the summer kitchen. (Id. at

132.) Probst explained that the summer kitchen had “gorgeous tall cabinets

that were like from the ceiling and clear down.” (Id. at 133.) Probst asked

appellant to look at the cabinets. Probst then recalled, “And I said to her, I

said, make sure, you know, be careful because I said there’s a step down. I

didn’t -- I always do that with my customers because I don’t want somebody

to fall. I don’t want somebody to fall down steps, up steps or whatever.”

(Id. at 133.)    Probst explained that the cabinets would have been at

approximately appellant’s eye level and higher.         (Id. at 134.)      On

cross-examination, Probst testified that she did not see any splintering or

broken wood in the area of the transition from the kitchen to the summer



                                    -4-
J. A20042/17

kitchen. (Id. at 144.) She also had no difficulty observing that there was a

step-down. (Id.) She also testified that the home was very well kept and

very well lit. (Id. at 142.)

      At the conclusion of the presentation of appellant’s case, save for the

introduction of medical bills, appellees moved for the entry of a compulsory

nonsuit on the basis that appellant failed to make out a prima facie case

that established liability on the part of appellees, failed to make out the

reckless elements of premises liability, and did not establish the existence of

a dangerous condition or unreasonably dangerous condition to an invitee on

the premises. Appellees also asserted that appellant did not establish that

appellees knew or should have known that the alleged condition was in any

way dangerous or posed a hazard and did not establish that this condition

was one which would not have been subject to inspection by someone

exercising reasonable care for their own safety.   (Id. at 155-156.)

      After appellant’s counsel responded, the trial court stated:

                   I realize that I’m not supposed to make
            credibility determinations. I can only say that I did
            lose a little of the continuity of the testimony when
            your client insisted that she went to the Jersey Shore
            Hospital, and it appears that she went to the
            Williamsport Hospital. And from then on I’m not
            really sure I understood what her position is.

                   What is the negligence? I mean, you have []
            Probst that tells us that this is an extremely
            well-maintained -- this is your witness now that says
            this is an extremely well-maintained home, that it
            was well lit, that under no circumstances in her
            experience as a realtor would she have expected


                                     -5-
J. A20042/17


               there to be a yellow line or a red line painted on the
               transition from these two rooms or a sign put up.

                      She also indicated that there were no visibility
               problems.       She totally rebutted your client’s
               testimony about flakes on the step by saying that it
               was just recently repainted, that there were no chips
               on the floor whatsoever. She indicated your client
               had sneakers on. She indicated that she told your
               client to be careful.

                     Your client testified that she wasn’t looking.
               Your client testified that she wasn’t paying attention.
               Where is the negligence in this case?

Id. at 157. The trial court granted the compulsory nonsuit and dismissed

the jury. (Id. at 162.)

      On November 3, 2016, the trial court filed the order granting the

motion   for     compulsory    nonsuit   with   judgment   for    appellees.   On

November 14, 2016, appellant filed a post-trial motion to remove the

nonsuit and order a new trial on all issues. On November 29, 2016, the trial

court denied the motion.        On December 2, 2016, the trial court entered

judgment in favor of appellees and against appellant.            On December 29,

2016, appellant filed a notice of appeal. On January 23, 2017, the trial court

directed appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied with the request

and filed the statement on February 13, 2017. On February 16, 2017, the

trial court stated that it relied on its order dismissing the post-trial motion in

its order issued pursuant to Pa.R.A.P. 1925(a).




                                         -6-
J. A20042/17

      Appellant contends that the trial court erred and/or abused its

discretion when it denied appellant’s post-trial motion to remove nonsuit and

order a new trial on all issues.

            We are mindful that our standard of review following
            the denial of a motion to remove a compulsory
            nonsuit is as follows: “This Court will reverse an
            order denying a motion to remove a nonsuit only if
            the trial court abused its discretion or made an error
            of law.” Brinich v. Jencka, 757 A.2d 388, 402
            (Pa.Super.2000) (citation omitted), appeal denied,
            565 Pa. 634, 771 A.2d 1276 (2001).              “Judicial
            discretion requires action in conformity with law on
            facts and circumstances before the trial court after
            hearing and consideration. Consequently, the court
            abuses its discretion if, in resolving the issue for
            decision, it misapplies the law or exercises its
            discretion in a manner lacking reason.” Miller v.
            Sacred Heart Hosp., 753 A.2d 829, 832
            (Pa.Super.2000) (internal citations omitted). The
            grant of a nonsuit is proper where, having viewed all
            evidence in the plaintiff’s favor, the court determines
            that the plaintiff has not established the necessary
            elements of his cause of action. Brinich, supra;
            see Pa.R.C.P. No. 230.1.

Oliver v. Ball, 136 A.3d 162, 166, (Pa.Super. 2016), appeal denied, 145
A.3d 167 (Pa. 2016).

            The standard of review on appeal from the denial of
            a motion to remove a compulsory nonsuit is as
            follows:

                  The plaintiff must be allowed the benefit
                  of all favorable evidence and reasonable
                  inferences arising therefrom, and any
                  conflicts in the evidence must be
                  resolved in favor of plaintiff. Further, [i]t
                  has been long settled that a compulsory
                  nonsuit can only be granted in cases
                  where it is clear that a cause of action


                                      -7-
J. A20042/17


                   has not been established.          However
                   where it is clear a cause of action has not
                   been established, a compulsory nonsuit
                   is proper. We must, therefore, review
                   the evidence to determine whether the
                   order entering judgment of compulsory
                   nonsuit was proper.

             Wu v. Spence, 413 Pa.Super. 352, 605 A.2d 395,
             396 (1992), appeal dismissed as improvidently
             granted, 534 Pa. 309, 632 A.2d 1294 (1993)
             (internal citations omitted).

Braun v. Target Corp., 983 A.2d 752, 764 (Pa.Super. 2009), appeal

denied, 987 A.2d 158 (Pa. 2009).

      Initially, appellant argues that this court should reverse the trial

court’s entry of compulsory nonsuit because the trial court erred as a matter

of law or abused its discretion when (1) the trial court admitted that he was

making the determination to grant nonsuit based on witness credibility;

(2) appellees, through their counsel, presented testimony in support of

appellees’    case-in-chief      via     cross-examination         during   appellant’s

case-in-chief;   (3)   the    trial    court   granted   nonsuit     when   appellant’s

case-in-chief was not completed at the time of granting nonsuit; (4) the trial

court failed to give appellant the benefit of all evidence favorable to her

together with all reasonable inferences from facts arising therefrom; and




                                          -8-
J. A20042/17

(5)4 the trial court failed to resolve conflicts in evidence presented in favor of

appellant.5

        With respect to whether the trial court considered appellant’s

credibility when it granted the nonsuit, the trial court stated,




4   Issues 4 and 5 are combined in the argument section of appellant’s brief.

5  Before addressing appellant’s arguments, appellees argue that this court
lacks jurisdiction to hear appellant’s appeal. Here, the trial court denied
appellant’s motion for post-trial relief on November 29, 2016. Appellees
filed a praecipe to enter judgment in favor of appellees, and the
prothonotary of the Court of Common Pleas of Lycoming County entered
judgment on December 2, 2016.             In her notice of appeal filed on
December 29, 2016, appellant stated that she was appealing from the order
the trial court entered on November 29, 2016, and attached a copy of the
trial court’s order that denied her motion for post-trial relief. Because orders
denying post-trial relief are interlocutory and an appeal of a final order in a
civil case lies from the entry of judgment, see PA Energy Vision, LLC v.
South Avis Realty, Inc., 120 A.3d 1008, 1012 n.3 (Pa.Super. 2015),
appeal denied, 138 A.3d 6 (Pa. 2016), appellees argue that this court lacks
jurisdiction to hear appellant’s appeal.

       However, in Kaufman v. Campos, 827 A.2d 1209 (Pa.Super. 2003),
appeal denied, 839 A.2d 352 (Pa. 2003), this court addressed a similar
issue where the Court of Common Pleas of Indiana County issued a June 4,
2002 order that denied post-trial motions. Judgment was entered on July 1,
2002. The appellant in Kaufman filed a notice of appeal on July 2, 2002,
purportedly from the June 4, 2002 order that denied post-trial motions. This
court in Kaufman held, “[t]his technical error does not affect our
jurisdiction, as the notice of appeal was timely filed on July 2, 2002. See
Pa.R.A.P. 903(a) requiring notice of appeal to be filed generally within
30 days.” Id. at 1210 n.1.

      Here, the post-trial motion was denied on November 29, 2016.
Judgment was entered on December 2, 2016.             The notice of appeal
purportedly from the denial of post-trial motions was filed on December 29,
2016. As in Kaufman, the appeal was timely (within 30 days) of the entry
of judgment (December 2, 2016), and the technical defect does not affect
our jurisdiction.


                                      -9-
J. A20042/17


              I realize that I’m not supposed to make credibility
              determinations. I can only say that I did lose a little
              of the continuity of the testimony when your client
              insisted that she went to the Jersey Shore Hospital,
              and it appears that she went to the Williamsport
              Hospital. And from then on I’m not really sure I
              understood what her position is.

Notes of testimony, 11/2/16 at 157.

     “When an issue of credibility is raised on motion for compulsory

nonsuit, it is not within the province of the trial judge to determine the

believability of the plaintiff’s testimony.” Scott v. Purcell, 415 A.2d 56, 58

(Pa. 1980).

     Here, appellees did not raise the issue of credibility on the motion for

compulsory nonsuit. The trial court acknowledged that it was not supposed

to make credibility determinations and went on to explain the basis for its

decision at trial to grant the nonsuit because it could not see how appellant

made out a case for liability. While the trial court may not have made the

best possible choice of words, based on an examination of the record, we

conclude that the trial court did not make credibility determinations when it

granted the compulsory nonsuit.

     Appellant     next    contends   that   appellees,   through   their   counsel,

presented      testimony    in   support     of   appellees’   case-in-chief     via

cross-examination during appellant’s case-in-chief.         Specifically, appellant

asserts that Probst testified on cross-examination by appellees’ counsel that

the house was well lit and well maintained and that Humphrey testified on



                                       - 10 -
J. A20042/17

cross that he neither considered the step-down a defect nor its gray color to

be a defect, though he did testify that appellees painted the step-down and

floor gray before appellant fell and that the trial court relied on this

testimony when it granted nonsuit.

      For support, appellant cites to Rule 230.1(a)(2) of the Pennsylvania

Rules of Civil Procedure which with respect to a compulsory nonsuit at trial

provides, as follows:    “(2) The court in deciding the motion shall consider

only evidence which was introduced by the plaintiff and any evidence

favorable to the plaintiff introduced by the defendant prior to the close of the

plaintiff’s case.” Pa.R.C.P. 230.1(a)(2). Although appellant states that the

Pennsylvania Supreme Court has strictly enforced the rule that a nonsuit

may not be granted where a defendant has offered evidence either during or

after the plaintiff’s case, the rule itself states that the court may consider

any evidence favorable to the plaintiff introduced by defendant prior to the

close of plaintiff’s case.    In addition, the note to Rule 230.1, states,

“Subdivision (a) changes the prior practice whereby the entry of a

compulsory nonsuit was precluded when any evidence had been presented

by the defendant.”

      With respect to Humphrey’s testimony, he testified as if on cross.

Under Pennsylvania law, a party calling a witness as if on cross is bound by

the witness’s testimony unless it is contradicted by other evidence or was

inherently incredible.   Alfonsi v. Huntington Hosp., Inc., 798 A.2d 216



                                     - 11 -
J. A20042/17

(Pa.Super. 2002), citing Gorfti v. Montgomery, 558 A.2d 109, 111

(Pa.Super. 1989). In Alfonsi, Ralph Alfonsi (“Alfonsi”) appealed the entry of

a compulsory nonsuit. This court determined that the trial court did not err

when it found that Alfonsi was bound by the testimony of a doctor he called

as if on cross who stated that Alfonsi was given a warning concerning alcohol

use. Similarly, here appellant is bound by Humphrey’s statements.

      As to Probst, she was called as appellant’s witness and testified on her

behalf, though everything she said did not benefit appellant.

      Next, appellant contends that the trial court erred when it granted the

motion for compulsory nonsuit because her case was technically incomplete

as she had not submitted medical bills into evidence.

      However,       Rule   230.1(a)(1)    of   the   Pennsylvania   Rules   of   Civil

Procedure provides that “the court, on oral motion of the defendant, may

enter a nonsuit on any and all causes of action if, at the close of plaintiff’s

case on liability, the plaintiff has failed to establish a right to relief.”

Pa.R.C.P. 230.1(a)(1).

      Here, a review of the record reveals that appellant’s case as related to

liability was complete.      Appellant only had to submit medical bills for the

damages portion of her case that allegedly were related to appellant’s

injuries that stemmed from the fall at the property. The trial court did not

err on this point.




                                          - 12 -
J. A20042/17

        Appellant also contends that the trial court failed to apply the correct

legal standard by giving appellant the benefit of all evidence favorable to her

together with the benefit of all reasonable inferences made from such

evidence.     Appellant cites only one example:     appellant testified that she

could not differentiate between the floor and the step-down due to the gray

color of both, and Probst testified that she was going to warn appellant

about the step-down but she had already fallen. It is unclear exactly what

this testimony would accomplish. Appellant fails to lay out in her brief how

she established at trial her theory of liability.6 Appellant established that she

fell while traversing a one and one-half to two-inch step-down from the




6   To prevail in a negligence suit, the complaining party must
               prove four elements:

              1.    A duty or obligation recognized by law.

              2.    A breach of the duty.

              3.    Causal connection between the actor’s
                    breach of the duty and the resulting
                    injury.

              4.    Actual loss or     damage    suffered     by
                    complainant.

              Lux v. Gerald E. Ort Trucking, Inc., 887 A.2d 128,
              1286 (Pa.Super. 2005), appeal denied, 901 A.2d
499 (Pa. 2006) (citation omitted and emphasis
              removed).

Jones v. Levin, 940 A.2d 451, 454 (Pa.Super. 2007).


                                      - 13 -
J. A20042/17

kitchen to the summer kitchen and admitted that she was not looking where

she was going.

      Section 343 of the Restatement (2nd) of Torts provides as follows:

            § 343 Dangerous Conditions Known to or
            Discoverable by Possessor

            A possessor of land is subject to liability for physical
            harm caused to his invitees by a condition on the
            land if, but only if, he

            (a)   knows or by the exercise of reasonable
                  care would discover the condition, and
                  should realize that it involves an
                  unreasonable risk of harm to such
                  invitees, and

            (b)   should expect that they will not discover
                  or realize the danger, or will fail to
                  protect themselves against it, and

            (c)   fails to exercise reasonable care        to
                  protect them against the danger.

Restatement (Second) of Torts § 343 (1965).

      The trial court determined that appellant failed to establish liability or

negligence on the part of appellees.     Appellant did not establish that the

step-down was a dangerous condition that presented an unreasonable risk of

harm, so that appellees as property owners would be liable for an injury that

occurred there.    Appellant testified that, after the fact, she saw some

splinters on the floor but still could not establish that the alleged splinters

caused her fall. This court long ago held that without proof that a defendant

had any reason to believe that normal use of a step involved an



                                     - 14 -
J. A20042/17

unreasonable risk to patrons, a nonsuit is appropriate. Hixenbaugh v. J.G.

McCrory Co., 20 A.2d 910, 912 (Pa.Super. 1941).

     Appellant also contends that the trial court erred when it reasoned that

no expert testimony was presented regarding code or standards violations,

even though the trial court knew and admitted that a previous judge in the

case had ruled that expert testimony would not be necessary to prove a

defect and that code violations were neither admissible nor necessary to

prove a defect because a layperson could determine whether the step-down

was a defect.

     Although appellant raised this issue in her concise statement of errors

complained of on appeal, she did not include the issue regarding the motion

in limine concerning expert testimony in her motion for post-trial relief. “If

an issue has not been raised in a post-trial motion, it is waived for appeal

purposes.” Diamond Reo Truck Co. v. Mid-Pac. Indus., Inc., 806 A.2d
423, 428 (Pa.Super. 2002). Consequently, appellant waived this issue.

     Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 3-2-18




                                    - 15 -